The of the court was pronounced by
Rost, J.
This is a petitory action, in which the plaintiff also claims damages. There was judgment in his favor for the land, and for $128 as damages. The defendant appealed.
The errors assigned on the appeal are as follows: 1st. The judge of the District Court erred in allowing the jury to retire, after they had given in their general verdict, to make it more special,, as there was no defect of form to be corrected, 2d. The jury erred in finding damages for the plaintiff.
It appears from the record that the jury brought into court the following verdict: “We the jury find for the plaintiff, $128 damages.” The verdict was read by the clerk, but, before it was recorded, the jury intimated their desire to reform it, and were permitted to retire to the jury room for that purpose. To this proceeding the defendant took a bill of exceptions. Shortly after the jury returned with the verdict upon which the judgment was rendered. It is in these words: “ We the jury find a verdict in favor of the plaintiff; the line to be defined agreeably to the survey of Thomas Mullet; $128 damages.”
We are of opinion the judge did not err. Before the verdict is recorded the jury are at liberty to withdraw it, under leave of the court, in-order to make it more explicit.
The second ground turns upon the evidence. Nothing in the record would autherize us to disturb the verdict of the jury.

Judgment affirmed.